Citation Nr: 0427184	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  03-33 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for cervical 
degenerative disease claimed as a neck disorder as secondary 
to service-connected disabilities of the left knee.

2.  Entitlement to service connection for lumbosacral 
degenerative disease claimed as upper back disorder as 
secondary to service-connected disabilities of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, daughter, and ex-spouse




INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1978.

The current appeal arose from a March 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.  

The RO denied entitlement to service connection for neck and 
upper back disorders claimed as secondary to service-
connected left knee disabilities.

In July 2003 the veteran and his daughter provided oral 
testimony before a Decision Review Officer at the RO, a 
transcript of which has been associated with the claims file.

In April 2004 the veteran and his ex-wife provided oral 
testimony before the undersigned Veterans Law Judge, a 
transcript of which has been associated with the claims file.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
establishes that cervical degenerative disease cannot 
satisfactorily be dissociated from service-connected 
disabilities of the left knee.

2.  The competent and probative medical evidence of record 
establishes that lumbosacral degenerative disease cannot 
satisfactorily be dissociated from service-connected 
disabilities of the left knee.




CONCLUSIONS OF LAW

1.  Cervical degenerative disease is proximately due to, the 
result of, or aggravated by service-connected status post 
meniscal derangement and degenerative arthritis of the left 
knee.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.310(a) (2003); Allen v. Brown, 7 Vet. 
App. 439 (1995).

2.  Lumbosacral degenerative disease is proximately due to, 
the result of, or aggravated by service-connected status post 
meniscal derangement and degenerative arthritis of the left 
knee.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection has been granted for status post meniscal 
derangement of the left knee, rated as 30 percent disabling; 
degenerative arthritis of the left knee, rated as 20 percent 
disabling; chronic mechanical low back pain with mild facet 
joint arthritis, rated as 20 percent disabling; mild 
chondromalacia and possible minimal internal derangement of 
the right knee, rated as 10 percent disabling; dysthymic 
disorder, rated as 30 percent disabling; and scar, left knee 
due to staphylococcal infection, rated as noncompensable.  
The combined evaluation is 80 percent.

Associated with the claims file is a substantial quantity of 
VA and non-VA medical documentation referable to cervical and 
lumbosacral symptomatology diagnosed as cervical and 
lumbosacral degenerative disease dated during the last 
several years.

In a July 2003 letter, KT (initials), ARNP, advised that the 
veteran had been her patient for several years.  It was her 
opinion that his abnormal left knee from an injury sustained 
in service, had caused pelvis rotation and disk rotation, 
most likely leading to his cervical disk herniation at C5-6 
and irritation to the C6 nerve root, 
along with degenerative disk and facet joint changes of C3-4 
and C5-6.

She stated that the veteran walked a tremendous distance 
everyday, and because his knee was not comfortable to walk 
on, he tended to alter his gait.  His altered gait then threw 
his pelvis and spinal column off, most likely resulting in 
some of his pain.

In a July 2003 letter, MDVN, DO, advised that he had reviewed 
the veteran's entire record regarding his knee disability, 
lower back, cervical disk disease, and paresthesias of his 
right arm.  It was his belief it was possible that his 
degenerative disease in his neck had been caused by and 
exacerbated by an abnormal gait impaired due to his knee 
problems.

In a July 2003 letter, JSE, PT, advised that he had been 
treating the veteran since the previous January.  He 
presented with degenerative joint disease involving the 
lumbar spine and cervical spine.  He was seen to have 
significant pelvic rotation aggravated by antalgic gait and 
degenerative joint condition.  He had functional leg length 
discrepancy of 5/8 inch with continued pain and deformity.  

In July 2003 the veteran  and his daughter provided oral 
testimony before a Decision Review Officer at the RO, a 
transcript of which has been associated with the claims file.  
The testimony was essentially consistent with contentions 
presented on appeal.

The veteran was examined by a VA physician's assistant in 
September 2003.  He recorded the medical opinions reported 
above.  He stated he was unable to produce any studies to 
show a direct correlation between the veteran's left knee 
disabilities and the development of cervical and lumbosacral 
degenerative disease.

A December 2003 medical statement from a private neurology 
clinic shows the attendant neurologist opined that the 
veteran's cervical and lumbar conditions more likely than not 
had a relationship to service-connected injury sustained to 
the knee and low back.  

In March 2004 the same private neurologist advised that the 
veteran had cervical degenerative disease, lumbosacral 
degenerative disease, and cervical radicular strain.  She 
noted the veteran had postural alignment of his cervical 
spine more likely than not affected by his knee injury.

A December 2003 VA neurology record shows the neurologist 
recorded that the veteran who had cervical degenerative 
disease, lumbosacral disease, cervical radicular strain, 
etc., could not have a relationship with the service-
connected injury he had sustained to his knee, low back, etc.  
The same neurologist opined in a separate statement that the 
cervical and lumbar condition more likely than not have a 
relationship to the service-connected injury sustained in the 
past to his knee, low back, etc.

In April 2004 the veteran submitted several lay statements 
from individuals who provided their personal knowledge and 
observations of his orthopedic problems.

In April 2004 the veteran and his ex-wife provided oral 
testimony before the undersigned veteran's law judge via a 
video conference hearing with the RO.  The testimony was 
consistent with contentions presented on appeal.


Criteria
Secondary Service Connection

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).



The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for cervical and lumbosacral degenerative disease 
as secondary to service-connected disabilities of the left 
knee has been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefits sought on appeal by the 
veteran.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Secondary Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore, the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) 


(Observing that in a case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Board reiterates the requirements to prevail on a claim 
of entitlement to secondary service connection.  Service 
connection may be granted for a disorder which is proximately 
due to, the result of or aggravated by a service-connected 
disability.  In this regard the veteran has been diagnosed 
with cervical and lumbosacral degenerative disease.  

Such disorders have been both linked to the service-connected 
disabilities of the left knee rated as degenerative arthritis 
and status post meniscal derangement.  The individuals who 
have expressed the positive secondary association consist of 
a nurse, an osteopath, a neurologist, and a physical 
therapist.  A VA neurologist has both expressed a positive 
and negative relationship therefor.  A VA physician's 
assistant has expressed a negative relationship.  Of course 
the opinion of the physician's assistant is of lesser 
probative value.

The Board finds that the evidentiary record, in view of the 
medical opinions of record, is definitely in favor of a grant 
of the benefit sought on appeal.  The positive probative and 
competent medical opinions in favor of a secondary 
relationship far outnumber any negative opinions of record.  

In view of the foregoing discussion, the Board finds that 
cervical and lumbosacral degenerative disease cannot 
satisfactorily be dissociated from the service-connected 
disabilities of the left knee, thereby warranting entitlement 
to service connection on a secondary basis.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.310(a) (2003).


ORDER

Entitlement to service connection for cervical degenerative 
disease as secondary to service-connected status post 
meniscal derangement and degenerative arthritis of the left 
knee is granted.

Entitlement to service connection for lumbosacral 
degenerative disease as secondary to service-connected status 
post meniscal derangement and degenerative arthritis of the 
left knee is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



